Citation Nr: 0025719	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  93-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1992 rating 
decision from the New Orleans, Louisiana, Regional Office 
(RO).  That determination, in pertinent part, denied service 
connection for bilateral hearing loss and tinnitus.  That 
determination also granted service connection for 
hemorrhoids, and assigned a noncompensable evaluation for 
that disability.

In February 1995, the Board, in pertinent part, remanded this 
appeal to the New Orleans, Louisiana, RO, to schedule the 
veteran for a Department of Veterans Affairs (VA) general 
medical examination for the purpose of ascertaining the 
current severity of his service-connected hemorrhoids.

By a rating action dated in July 1995, the New Orleans, 
Louisiana, RO, assigned a schedular 10 percent evaluation for 
hemorrhoids, effective in February 1992, the date of receipt 
of the veteran's claim for service connection.  On behalf of 
the veteran, the accredited representative continued to 
express disagreement with the evaluation assigned to the 
service-connected hemorrhoids.

In July 1997, the Board, in pertinent part, remanded this 
appeal to the New Orleans, Louisiana, RO, to contact the 
veteran and ask him to provide a list of all sources of 
private and VA medical treatment for hearing loss and 
tinnitus, and in particular, the name and address of the 
hearing specialist that reportedly linked the veteran's 
current hearing loss to service; to schedule the veteran for 
a VA compensation examination to evaluate his bilateral 
hearing loss and tinnitus with respect to his medical and 
employment history; and to arrange for the physician who 
conducted the veteran's May 1995 VA sigmoidoscopy examination 
to prepare an addendum to the examination report that 
addressed whether the veteran's hemorrhoids were productive 
of persistent bleeding with secondary anemia or fissures.

By a rating action dated in July 1998, the New Orleans, 
Louisiana, RO assigned a schedular 20 percent evaluation for 
hemorrhoids, effective in February 1992, the date of receipt 
of the veteran's claim for service connection.  The veteran's 
claims folder was thereafter transferred to the Houston, 
Texas, RO, due to change in the veteran's residence.  By a 
rating action dated in May 2000, the Houston, Texas, RO, 
granted service connection for tinnitus and assigned a 
schedular 10 percent evaluation for that disability, 
effective in February 1992, the date of receipt of the 
veteran's claim for service connection.  It is significant to 
note that this is considered to be a full grant of benefits 
sought on appeal for both of these issues inasmuch as the 
maximum schedular evaluation has been assigned for the 
veteran's service-connected hemorrhoids and tinnitus.  
Accordingly, the issue properly before the Board at this time 
is as set forth on the title page of this decision.

In a written brief presentation dated in August 2000, the 
veteran's representative asserted that there also was an 
appellate issue regarding the proper evaluation assigned for 
the veteran's service-connected residuals of a fracture of 
the right little finger.  This issue was previously 
adjudicated by the Board in the decision of July 1997, 
although the veteran subesequently filed a claim for 
increase, and the claim was denied by the RO in rating 
actions of October 1998 and July 2000.  The question of 
whether a timely notice of disagreement was filed to either 
the October 1998 or July 2000 denial of this claim is 
referred to the RO for consideration and such action as 
appropriate.  


FINDING OF FACT

There is no competent medical evidence establishing the 
current presence of bilateral hearing loss.





CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also Epps v. Gober, 126 F.3d. 1464 (Fed. Cir. 
1997).  This means that there must be evidence of disease or 
injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1131.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing will be established 
when the auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that the threshold for normal 
hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet.App. 155 (1993).

The service medical records, including the report of a 
separation medical examination conducted in April 1984, do 
not show complaints or findings of any bilateral hearing loss 
or deficit regarding either ear.

Military discharge documents establish that the veteran's 
inservice military occupational specialty was as an aerospace 
ground equipment repairman.

The initial postservice VA audiological examination conducted 
in January 1992 showed that the veteran's bilateral hearing 
loss was such as to meet the criteria under 38 C.F.R. 
§ 3.385.  Specifically, the veteran's speech recognition 
scores using the Maryland CNC Test were less than 94 percent 
in both ears.  The examiner concluded that the veteran's 
hearing was within normal limits in the left ear and that the 
veteran had slight to mild sensorineural hearing loss of the 
right ear.  At that time, the veteran reported complaints of 
hearing loss since service.

The report of a VA audiological examination performed in 
March 1992 revealed that the veteran's bilateral hearing loss 
was such as to meet the criteria under 38 C.F.R. § 3.385.  In 
particular, the veteran's speech recognition scores using the 
Maryland CNC Test were less than 94 percent in both ears.  
The examiner concluded that pure tone and speech thresholds 
were within normal limits, with word recognition scores 
slightly reduced in both ears.  It was noted that the 
impedence results were consistent with normal middle ear 
function.  The veteran related to the examiner that he first 
noticed loss of hearing with high-pitched ringing and sound 
in both ears in 1982.

The veteran testified before a hearing officer at a RO 
hearing in October 1992 that he has bilateral hearing as a 
result of his active service.  He stated that his military 
occupational specialty was as a jet aircraft mechanic and 
that he was exposed to jet engine noise when he worked on the 
flight line.  He stated that he used ear plugs and muffs for 
ear protection.  He reported that a hearing specialist told 
him that his hearing problems were caused by being exposed to 
noise from jet engines.

A VA general medical examination conducted in May 1995 
included the examiner's diagnostic impression of decreased 
hearing, by history.

Pursuant to the Board's July 1997 Remand decision, the 
veteran was administered a VA audiological examination in 
February 1998.  According to the report of a VA audiological 
examination, the pure tone thresholds of 500, 1,000, 2,000, 
3,000 and 4,000 hertz and speech recognition were measured 
for both ears.  However, the results of the examination do 
not show that the criteria for bilateral hearing loss for VA 
purposes were met.  Furthermore, the examiner concluded that 
the veteran's audiological test results indicated hearing to 
be within normal limits for both ears for speech 
communication; that word recognition scores were excellent in 
both ears; and that middle ear function was normal in both 
ears.  The veteran related to the examiner that he was 
exposed to jet engine noise during active military service.  
He stated that he felt that he was given inadequate hearing 
protection while he was in the military.  He mentioned that 
he continued to work on aircraft and has worn hearing 
protection as a civilian.  He reported that he has the 
greatest difficulty when people talk to him and he doesn't 
understand what they have said to him.  He said that people 
have told him that he talks loud.

A VA audiological examination performed in June 1999 showed 
that the veteran's bilateral hearing loss was such as to meet 
the criteria under 38 C.F.R. § 3.385.  Specifically, the 
veteran's speech recognition scores using the Maryland CNC 
Test were less than 94 percent in both ears.  The examiner 
concluded that the veteran had a diagnosis of slight high 
frequency bilateral sensorineural hearing loss.  The examiner 
noted that speech reception thresholds were in agreement with 
pure tone responses, bilaterally, and word recognition scores 
were good, bilaterally.  The examiner also noted that the 
veteran may experience a slight difficulty understanding 
speech, especially in the presence of competing background 
noise.  At that time, the veteran reported that he was 
exposed to jet aircraft engine noise, which he feels damaged 
his hearing.  He stated that he used hearing protection, but 
feels that it did not help.  He indicated that he had 
difficulty understanding conversation in all listening 
situations.  He reported that he has to listen to television 
louder than others in a room do.

In a VA audiological examination conducted in November 1999, 
the pure tone thresholds of 500, 1,000, 2,000, 3,000 and 
4,000 hertz and speech recognition were measured for both 
ears.  However, the results of the examination do not 
demonstrate that the criteria for bilateral hearing loss for 
VA purposes were met.  Moreover, the examiner concluded that 
the veteran's hearing was well within normal limits, 
bilaterally; that the veteran's speech reception thresholds 
were in agreement with pure-tone responses, bilaterally; and 
that word recognition scores were excellent, bilaterally.  
The examiner also concluded that the veteran's hearing should 
be adequate for the purposes of normal communication; and 
that the veteran may have an auditory processing deficit, 
which would account for his difficulty understanding the 
presence of background noise.  Significantly, after reviewing 
the veteran's medical history and examining him, it was the 
examiner's opinion that, if the veteran does have an auditory 
processing deficit, it has nothing to do with noise exposure 
during his years in the military.

The report of a VA ear, nose and throat examination performed 
in April 2000 included the examiner's diagnostic impression 
that the veteran had a normal hearing examination, but with 
intermittent tinnitus.  Significantly, the examiner noted 
that there was no evidence of any hearing loss based on this 
examination.

According to the report of a VA audiological examination 
conducted in April 2000, the veteran's left ear hearing loss 
was such as to meet the criteria under 38 C.F.R. § 3.385.  
The veteran's speech recognition scores using the Maryland 
CNC Test were less than 94 percent in the left ear.  However, 
the results of the examination do not demonstrate that the 
criteria for right ear hearing loss for VA purposes were met.  
Moreover, the examiner concluded that the veteran had a 
diagnosis of normal sensitivity and normal middle ear 
function, bilaterally.

A VA ear, nose and throat examination performed in May 2000 
included the examiner's diagnostic impression that the 
veteran's tinnitus and subjective hearing loss symptoms were 
consistent with noise exposure encountered during service.

The veteran was administered a VA audiological examination in 
May 2000.  At that time, the pure tone thresholds of 500, 
1,000, 2,000, 3,000 and 4,000 hertz and speech recognition 
were measured for both ears.  However, the results of the 
examination do not show that the criteria for bilateral 
hearing loss for VA purposes were met.  Significantly, the 
thresholds for all of these frequencies at 500, 1,000, 2,000, 
3,000, or 4,000 hertz, bilaterally, were less than 20 
decibels and the speech recognition scores using the Maryland 
CNC Test were 94 percent.  Moreover, the examiner concluded 
that the veteran had normal hearing sensitivity and normal 
middle ear function in both ears.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe bilateral hearing 
loss symptoms, a diagnosis and an analysis of the etiology 
regarding such complaints requires competent medical evidence 
and cannot be evidenced by the veteran's lay testimony.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  As such, 
the testimony furnished during the personal hearing has not 
served to render this claim well-grounded.

To summarize, the service medical records do not show any 
clinical findings of bilateral hearing loss or deficit.  
Following service, the veteran underwent several evaluations 
by the VA, most recently in May 2000.  Significantly, the 
recent VA audiological findings demonstrated that the veteran 
does not have bilateral hearing loss within the regulatory 
definition of a disability per 38 C.F.R. § 3.385.  The Board 
recognizes that speech recognition scores have varied 
somewhat in the various examinations but, overall, the 
multiple evaluations conducted during the past several years 
have shown speech recognition of 94 percent or greater.  
Moreover, pure tone thresholds in both ears have consistently 
been lower than 20 decibels.  Accordingly, as the veteran 
does not have a disability within the meaning of the law, his 
claim for service connection for bilateral hearing loss is 
not well grounded and must be denied.

In this case, there is no competent evidence that the veteran 
currently has bilateral hearing loss.  Consequently, in the 
absence of any competent evidence of a current disability (a 
medical diagnosis), a nexus to service, or a causal 
relationship between a current disability and a service 
connected disability, the claim is not well grounded.  See 
Caluza, supra.  Accordingly, there is no duty to assist the 
veteran in any further development of his claim.  Rabideau v. 
Derwinski, 2 Vet.App. 141 (1992), Murphy v. Derwinski, 1 
Vet.App. 78 (1990).

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO, sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection for bilateral hearing 
loss.  Moreover, the veteran has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if obtained, might make the claim well-grounded.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  The veteran may 
reopen his claim by submitting new and material evidence.  An 
example of such evidence would be a medical report showing 
that the veteran has bilateral hearing loss pursuant to 38 
C.F.R. § 3.385, which is related to service.


ORDER

The claim for entitlement to service connection for bilateral 
hearing loss is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

